Order, Supreme Court, New York County, entered June 20, 1977, granting plaintiff’s motion for production of the transcript of a departmental hearing and permitting service of an amended complaint, unanimously affirmed, with $40 costs and disbursements of this appeal payable to plaintiff. Defendant is directed to produce a copy of the transcript and plaintiff is permitted to serve the amended complaint, both within 10 days after service of a copy of the order to be entered hereon with notice of entry. Concur—Birns, J. P., Evans, Fein, Lane and Sullivan, JJ.